Citation Nr: 0126769	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for nerve compression of 
the left lateral femoral cutaneous nerve, to include whether 
new and material evidence has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 6, 1962, to 
September 5, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Indianapolis, 
Indiana.  

The Board notes that the issue was certified to the Board as 
a new and material claim for a left femoral nerve disorder.  
A Travel Board hearing was held before the undersigned Member 
of the Board in August 2001.  The transcript of the testimony 
taken at the hearing has been associated with the claims 
file.  

As discussed below, the Board finds that the veteran need not 
submit new and material evidence as the original 1966 claim 
remains in appellate status.  Therefore, the claim should be 
remanded for de novo consideration.


FINDINGS OF FACT

1.  The veteran filed a claim for a left femoral nerve 
disorder in January 1966, which the RO denied by rating 
decision dated in March 1966.

2.  In April 1966, the veteran disagreed with the March 1966 
rating decision but no statement of the case was issued.

3.  The veteran's 1966 claim of entitlement to service 
connection for nerve compression of the left lateral femoral 
cutaneous nerve is still a pending claim.


CONCLUSION OF LAW

The veteran is not required to submit new and material 
evidence with respect to the claim of entitlement to service 
connection for a left femoral nerve disorder as no final 
decision has yet been rendered on this issue.  38 U.S.C.A. 
§§ 5103A, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 
3.160 (2001); see also Best v. Brown, 10 Vet. App. 322 
(1997); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.160 provide the definitions 
applicable to claims for compensation.  A pending claim is 
defined as an application which has not been finally 
adjudicated.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
the earlier.  A reopened claim includes any application for a 
benefit received after final disallowance of an earlier 
claim.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review of an RO decision will be initiated by a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished.  See 38 
C.F.R. § 20.200.

A NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

A review of the record shows that the veteran filed a claim 
for a "condition of nerve compression left lateral femoral 
cutaneous nerve" in January 1966.  By rating decision dated 
in March 1966, the RO denied service connection on the basis 
that there was no evidence of any permanent aggravating 
factors due to military service.  By correspondence dated in 
April 1966, the veteran disagreed with the March 1966 rating 
decision.  The veteran's statement of April 1966 fulfilled 
the five elements of an NOD set out at 38 U.S.C.A. § 7105:  
It (1) express disagreement with the March 1966 decision, (2) 
was in writing, (3) was filed with the RO, (4) was filed 
within one year after the date of mailing of notice of the 
result of the RO decision, and (5) was filed by the claimant.  
See 38 U.S.C.A. § 7105; see also Tomlin v. Brown, 5 Vet. App. 
355 (1993); Gallegos v. Gober, 14 Vet. App. 50, 55 (2000).

The RO considered the veteran's April 1966 statement and 
again denied the veteran's claim in April 1966.  However, the 
RO did not issued a SOC which addressed the issue of the 
veteran's entitlement to service connection for the left 
lateral femoral nerve disorder.  The Court has held that the 
RO's failure to issue an SOC is a procedural defect requiring 
Remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
see also Manlicon v. West, 12 Vet. App. 238 (1999) (in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to the RO to direct 
that a SOC be issued).  Further, 38 C.F.R. § 19.9 provides 
for the Board's Remand for correction of a procedural defect.  
See also Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92.

Accordingly, the Board finds that the veteran's 1966 claim 
never became final and remains a pending claim.  As there has 
been no final rating decision on the issue of entitlement to 
service connection for a left femoral nerve disorder, the 
provisions relating to "new and material" evidence are 
inapplicable.  38 U.S.C.A. §§ 5103A, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).


ORDER

As there has been no final rating decision on the issue of 
entitlement to service connection for a left femoral nerve 
disorder, the veteran is not required to submit new and 
material evidence with respect to the issue of entitlement to 
service connection.  The appeal is allowed to this extent.


REMAND

Having found that the veteran's 1966 claim for service 
connection for a left femoral nerve disorder is still 
pending, the Board finds that a remand is necessary.  First, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Therefore, a remand is required in this case for compliance 
with the notice and duty to assist provisions contained in 
the new law and regulations.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  

The Board notes that there is no opinion on the issue of 
whether the veteran's pre-service left leg numbness was 
aggravated by military service.  Service connection may be 
established for aggravation of a pre-existing injury or 
disease when there is an increase in disability in service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Silence of the record on this point, 
however, may not be taken as indication of no aggravation, an 
opinion is needed.  See Verdon v. Brown, 8 Vet. App. 529 
(1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  

Moreover, the record appears to be in conflict on the 
aggravation issue.  Specifically, a letter dated in November 
1966 from the Assistant Adjutant General indicates that the 
veteran's left leg nerve condition was aggravated in the line 
of duty during military service.  On the other hand, medical 
records during his period of service suggest that the 
veteran's left leg nerve symptoms were not aggravated by 
military service but were rather the natural manifestations 
of the disorder.  Therefore, the Board concludes that an 
examination and medical opinion on this issue is necessary.  

The Board also finds that an examination and opinion is 
needed with respect to the June 1967 surgery.  Specifically, 
the veteran's current claim appears to focus primarily on the 
surgical intervention at Walter Reed Hospital.  For example, 
in his May 1996 claim (the first for many years on the left 
leg issue), he claimed complications from a "blotched 
surgery" in June 1967, and asserted that he was on active 
duty training (ACDUTRA) at the time.  Therefore, an opinion 
as to the nature and extent of the residuals from June 1967 
surgery should be provided.  In addition, an opinion is 
necessary to determine the effects of the June 1967 surgery 
on the veteran's left femoral nerve disorder.

As the Board has determined that an examination is necessary, 
the veteran is hereby notified that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a) 
(2001).  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2001).  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for a left leg 
nerve disorder not already associated 
with the claims file.  As part of this 
development, the veteran should be 
requested to provide any additional 
information pertaining to pre-military 
medical treatment for a left leg nerve 
disorder, to the extent available.  

After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the appellant.  To the extent the attempt 
to obtain records is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

If it is reasonably certain that no other 
records exist or that further efforts 
will be futile, documentation of that 
fact should be associated with the claims 
file.

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

3.  Thereafter, the entire claims file to 
include records obtained pursuant to the 
above, if any, should be directed to an 
appropriate VA physician for a medical 
opinion regarding the relationship 
between the veteran's pre-service 
complaints, in-service complaints and 
treatment, and current residuals of a 
left femoral nerve disorder.  After 
reviewing the records and examining the 
veteran, the examiner is requested to 
express an opinion as to the following 
questions:

? What is the nature of the veteran's 
left femoral nerve disorder? 

? Does the entire record covering the 
condition of the veteran's left 
femoral nerve disorder prior to, 
during, and subsequent to military 
service make it as likely as not that 
any current disability represents an 
aggravation of the pre-service 
condition beyond the progress that was 
to naturally be expected by reason of 
the inherent character/nature of the 
condition versus any change resulting 
from the physical demands of military 
service, and is that aggravation 
attributable to his period of military 
service?  If it appears that the in-
service complaints were acute and 
transitory, or constituted a temporary 
flare-up, that should also be noted.  

? What was the effect, if any, of the 
June 1967 surgery on the veteran's 
left femoral nerve disorder?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the veteran's left femoral 
nerve disorder on a de novo basis.  In 
the event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue or issues on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 



